Mr. Justice Breese delivered the opinion of the Court: This was an action of replevin, commenced before a justice of the peace of Bond county, brought by James It. Harper against Abraham Jarrard, and taken by appeal to the County Court, where a verdict and judgment were rendered for Harper, to reverse which the case is brought here by writ of error. The whole subject of controversy is of trifling amount. The only question in the case is, as to the propriety of the instruction given by the court. It was this: “ The court instructs the jury, that, if they believe, from the evidence, that the hog in question is plaintiff’s hog, they will find the defendant guilty.” It is contended by the plaintiff in error, that proof of a demand should have been embraced in the instruction as a necessary element to justify a verdict for the plaintiff, and in this he is no doubt technically correct; but, as there was clear proof of a demand before suit brought, and the evidence sustains the verdict, we cannot reverse the judgment. The form of the verdict is not precisely right, but the proceedings were ore terms, and the finding was equivalent to a finding of property in the plaintiff. The judgment is affirmed. Judgment affirmed.